DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 19-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, lines 10 and 11, is indefinite because “among the at least one film-forming apparatus” is unclear.  Should this be “from the at least one film-forming apparatus”.
Claim 29, lines 13 and 14, is indefinite because the phrase “to the film-forming apparatus among the at least one film-forming apparatus or another film-forming apparatus” is unclear.
Claim 30, lines 2, 4, 5, the word “apparatuses” should be “apparatus”.

Claim 30, lines 4 and 5, the phrase “another one among the at least one film-forming apparatuses” is confusing because there can only be one apparatus.
Claim 30, lines 2, 4, 6, the word “apparatuses” should be “apparatus”.
Claim 35, line 5, the phrase “linearly moving the substrate in a third direction” is unclear because there is no linearly moving in a first direction.
Claim 35, line 9, the phrase “linearly moving the substrate in a fourth direction” is unclear because there is no linearly moving in a first direction.
Claim 35, lines 13, 14, the phrase “linearly moving the substrate in a third direction” is unclear because there is no linearly moving in a first direction.
Claim 35, lines 17, 18, the phrase “linearly moving the substrate in a fourth direction” is unclear because there is no linearly moving in a first direction.
Claim 36, line 1, the phrase “the third direction” is unclear because it is unclear if it is referring to the linear movement direction.
Claim 36, line 2, the phrase “the fourth direction” is unclear because it is unclear if it is referring to the linear movement direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (U.S. PGPUB. 2019/0189465 A1).
INDEPENDENT CLAIM 11:
Regarding claim 11, Miller et al. teach a film-forming method of forming a predetermined film by a film-forming apparatus, which comprises: a processing chamber defining a processing space in which a film-forming process is performed on a substrate, a first sputter-particle emitter and a second sputter-particle emitter having targets, respectively, from which sputter-particles are emitted in different oblique directions in the processing space, a sputter-particle blocking plate having a passage hole through which the sputter-particles emitted from the first sputter-particle emitter and the second sputter-particle emitter pass, a substrate support configured to support the substrate and provided at a side opposite the first sputter-particle emitter and the second sputter-particle emitter with respect to the sputter-particle blocking plate in the processing space, and a substrate moving mechanism configured to linearly move the substrate supported on the substrate support, the film-forming method comprising: supporting the substrate on the substrate support; moving the substrate linearly; emitting the sputter-particles from the first sputter-particle emitter and the second sputter-particle emitter while the substrate is moved; and forming a film by causing the sputter-particles emitted for the 
DEPENDENT CLAIM 12:
Regarding claim 12, Miller et al. teach wherein emitting the sputter-particles comprises: performing, alternately one or more times, an emission of the sputter-particles from the first sputter-particle emitter and an emission of the sputter-particles from the second sputter- particle emitter, and wherein the forming the film comprises: performing, alternately one or more times, a first film formation of forming a first film on the substrate by the sputter-particles emitted from the first sputter-particle emitter and a second film formation of forming a second film on the substrate by the sputter-particles emitted from the second sputter-particle emitter.  (Paragraphs 0068-0073; Fig. 12)
DEPENDENT CLAIM 13:
Regarding claim 13, Miller et al. teach wherein the substrate moving mechanism is configured to: move the substrate in a first direction while the sputter-particles are emitted from the first sputter-particle emitter; and move the substrate in a second direction, which is opposite the first direction, while the sputter-particles are emitted from the second sputter-particle emitter. (Paragraphs 0068-0073; Fig. 12)
DEPENDENT CLAIM 14:
Regarding claim 14, Miller et al. teach wherein growth directions of a first film and a second film formed on the substrate are controlled by setting an emission output of the sputter- particles from the first sputter-particle emitter and an emission output of the sputter-particles from the second sputter-particle emitter to be different from each other. (Paragraph 0069 – independent angular control for example)
DEPENDENT CLAIM 15:
Regarding claim 15, Miller et al. teach wherein growth directions of a first film and a second film formed on the substrate are controlled by setting an angle of the sputter-particles emitted from the first sputter-particle emitter to be incident on the substrate and an angle of the sputter-particles emitted from the second sputter-particle emitter to be incident on the substrate to be different from each other. (Paragraph 0069 – independent angular control for example)
DEPENDENT CLAIM 16:
	Regarding claim 16, Miller et al. teach wherein the target of the first sputter-particle emitter and the target of the second sputter-particle emitter are formed of different materials, and a first film and a second film formed on the substrate are formed of different materials.  (Paragraph 0073)
DEPENDENT CLAIM 17:
Regarding claim 17, Miller et al. teach wherein, in the emitting the sputter-particles, an emission of the sputter-particles from the first sputter-particle emitter and an emission of the sputter-particles from the second sputter-particle emitter are simultaneously performed, and
wherein, in the forming the film, the film is formed on the substrate by the sputter- particles simultaneously emitted from the first sputter-particle emitter and the second sputter- particle emitter.  (Paragraph 0073)
DEPENDENT CLAIM 18:
	Regarding claim 18, Miller et al. teach wherein forming the film is controlled by adjusting an arrangement and an angle of the target of the first sputter-particle emitter, and an angle of the sputter-particles emitted from the first sputter-particle emitter and the second sputter-particle emitter to be incident on the substrate.  (Paragraph 0069)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 33, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. PGPUB. 2019/0189465 A1).
INDEPENDENT CLAIM 29:
Regarding claim 29, Miller et al. teach a film-forming method of forming a predetermined film by a film-forming system, which comprises: at least one film-forming apparatus including a sputter-particle emitter configured to obliquely emit sputter-particles, and configured to perform sputtering film formation on a substrate by emitting sputter-particles from 
The difference between Miller et al. and claim 29 is that unloading the substrate from a chamber of the film-forming apparatus among the at least one film-forming apparatus by the substrate transporter is not discussed.
Miller et al. teach that a substrate can be unloaded from the chamber by a substrate transporter.  (Paragraph 0045)
DEPENDENT CLAIM 33:
	Regarding claim 33, Miller et al. teach the substrate is rotated by the substrate the substrate rotation mechanism such that a rotation angle of the substrate becomes 180 degrees.  (Paragraph 0073)
DEPENDENT CLAIM 34:
	Regarding claim 34, Miller et al. teach in the rotating the substrate in the plane, the substrate is rotated by the substrate rotation mechanism such that a rotation angle of the substrate becomes an arbitrary angle.  (Paragraph 0073)


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Miller et al. because it allows for moving the substrate into and out of the chamber.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. as applied to claim 29 above, and further in view of Kogure et al. (JP 2010-126789).
DEPENDENT CLAIM 30:
	The difference not yet discussed is wherein the at least one film-forming apparatus
includes at least two film-forming apparatus, and wherein the first film formation is performed by one among the at least one film-forming apparatuses and the second film formation is performed by another one among the at least one film-forming apparatuses.
	Regarding claim 30, Kogure et al. teach utilizing two film forming apparatus and film forming in a first film forming apparatus and in a second film forming apparatus.  (Figs. 1, 3; Abstract)
DEPENDENT CLAIM 31:
	The difference not yet discussed is wherein the at least one film-forming apparatus
includes a plurality of film-forming apparatuses, wherein the substrate transporter is configured to serially transport the substrate to the plurality of film-forming apparatuses, and wherein the substrate rotation mechanism is configured to rotate the substrate such that film formation directions by the plurality of film-forming apparatuses are alternately changed.

	The motivation for utilizing the features of Kogure et al. is that it allows for efficient treatment of workpieces.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kogure et al. because it allows for efficient treatment of workpieces.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. as applied to claim 29 above, and further in view of Druz et al. (U.S. PGPUB. 2005/0034979 A1).
The difference not yet discussed is wherein the film-forming method further includes performing the process other than the film formation by the processing apparatus before, during, or after at least one of the first film formation and the second film formation.
Regarding claim 32, Druz et al. teach etching other than film forming before, during, or after at least one of a first film formation and a second film formation.  (Paragraph 0065)
The motivation for utilizing the features of Druz et al. is that it allows for performing multiple processes on the substrate.  (Paragraph 0065)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for performing multiple processes on the substrate.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 2010-126789) in view of Miller et al. (U.S. PGPUB. 2019/0189465 A1).

INDEPENDENT CLAIM 35:
	Regarding claim 35, Kogure et al. teach a film-forming method of forming a predetermined film by a film-forming system, which comprises: a first film-forming apparatus including a first sputter-particle emitter configured to obliquely emit sputter-particles in a first direction, and configured to perform sputtering film formation on a substrate by emitting sputter-particles from the first sputter-particle emitter, a second film-forming apparatus including a second sputter-particle emitter configured to emit sputter-particles in a second direction, which is opposite the first direction, and configured to perform sputtering film formation on the substrate by emitting sputter-particles from the second sputter-particle emitter, and a transporter configured to transport the substrate between the first film-forming apparatus and the second film-forming apparatus, the film-forming method comprising: performing, by the first film-forming apparatus, a first sputtering film formation on the substrate by emitting sputter-particles from the first sputter-particle emitter; transporting the substrate to the second film-forming apparatus by the transporter, and performing, by the second film-forming apparatus, a second sputtering film formation on the substrate by emitting sputter-particles from the second sputter-particle emitter.  (Fig. 1, 3; Abstract)
	The difference between Kogure et al. and claim 35 is that moving the substrate in a third direction and moving the substrate in a fourth direction is not discussed.
	Regarding moving the substrate in a third direction and moving the substrate in a fourth direction (Claim 35), Miller et al. teach moving the substrate linearly in different directions which would suggest applicant’s third and fourth directions.  (Paragraphs 0072, 0073)
DEPENDENT CLAIM 36:
Regarding claim 36, Miller et al. teach the third direction of the first film-

	The motivation for utilizing the features of Miller et al. is that it allows for coating the entire substrate.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kogure et al. by utilizing the features of Miller et al. because it allows for coating the entire substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
December 1, 2021